Lupiano, J. (dissenting).
The critical issue raised on this appeal is whether the testimony of the police officer as to the presence of a gun on petitioner’s son was properly admitted into evidence at the administrative hearing. Recognition of established legal principles mandates an affirmative response under the circumstances herein.
In this case the petitioner tenant’s 18-year-old son was discovered with a fully loaded .25 caliber automatic gun by a Housing Authority police officer, who had been informed during the course of an investigation of a crime involving stolen property that the son’s companion, then standing with the son on project premises, was in possession of a gun with which he had struck the informant in the face. The officer requested both the tenant’s son and his companion to enter a building lobby, where they were frisked by the officer, who encountered a bulge made by the gun concealed in the son’s waistband. The New York City Housing Authority held a hearing wherein petitioner was charged with undesirability as a tenant based upon the allegation of gun possession relating to her son, a member of her household. After the hearing the authority determined that the tenant could continue her tenancy, subject to the permanent exclusion of her son.
Petitioner’s subsequent article 78 proceeding was dismissed by Special Term on the ground that petitioner lacked standing to challenge the search of her son, which she claimed was illegal. We assume for purposes of this analysis that the search was illegal.
Special Term’s holding that petitioner lacked standing to *533challenge the search of her son is correct. The United States Supreme Court has held that "[i]n order to qualify as a 'person aggrieved by an unlawful search and seizure’ one must have been a victim of a search or seizure, one against whom the search was directed, as distinguished from one who claims prejudice only through the use of evidence gathered as a consequence of a search or seizure directed at someone else” (Jones v United States, 362 US 257, 261). It should be noted that the search herein, assumed to be illegal, was not conducted on the premises rented by petitioner and occupied by her 18-year-old son as a family member. It is recognized that "(i)llegally obtained evidence is suppressed to discourage unlawful police activity, not to acquit guilty defendants” (La Fave, Search and Seizure, § 11.3, pp 604-605, citing Law and Tactics in Federal Criminal Cases 40 [G. Shadoan ed, 1964]). To paraphrase this observation—illegally obtained evidence is suppressed to discourage unlawful police activity, not to avoid truth and frustrate justice. As aptly noted in Alderman v United States (394 US 165, 174), "[w]e adhere to * * * the general rule that Fourth Amendment rights are personal rights which, like some other constitutional rights, may not be vicariously asserted.” The determinative inquiry regarding standing is delineated in Mancusi v De Forte (392 US 364) and focuses on resolution of the issue whether the conduct which the party claiming to be aggrieved wishes to put in issue involves an intrusion into that party’s reasonable expectation of privacy (see Katz v United States, 389 US 347; see, also, People v Cefaro, 21 NY2d 252, 257). Here, the conduct which petitioner wishes to put in issue occurred under circumstances which do not involve an intrusion into petitioner’s reasonable expectation of privacy. "A * * * variety of derivative standing claim which has been rather uniformly rejected is the contention that standing exists because the defendant is in some sort of interpersonal relationship with the person who was actually the victim of the search. Thus, a defendant cannot establish standing merely by showing that the search was of his spouse or a business associate, for 'interpersonal relationships cannot make a "victim” of one who is not otherwise "one upon whom the search or seizure is directed” ’ ” (La Fave, Search and Seizure, at pp 605-606; cf. Model Code of Pre-Arraignment Procedure adopted by American Law Institute which contains a substantially broader definition of standing than exists in current law).
*534In People v Hansen (38 NY2d 17, 22), the New York Court of Appeals summarized standing as follows: "The Supreme Court has repeatedly stressed 'the general rule that Fourth Amendment rights are personal rights which ... may not be vicariously asserted’ (Alderman v United States, 394 US 165, 174; see, also, United States v Callandra, 414 US 338, 348; Brown v United States, 411 US 223, 227; Simmons v United States, 390 US 377, 389; Wong Sun v United States, 371 US 471, 492; Jones v United States, 362 US 257; cf. People v Estrada, 23 NY2d 719; People v Cefaro, 21 NY2d 252; see, generally, Trager and Lobenfeld, The Law of Standing Under the Fourth Amendment, 41 Brooklyn L Rev 421). Thus for a defendant to establish requisite standing to raise an objection he 'must have been a victim of a search or seizure, one against whom the search was directed, as distinguished from one who claims prejudice only through the use of evidence gathered as a consequence of a search or seizure directed at someone else’ (Jones v United States, supra, at p 261). In recognition of these principles, a defendant is considered to have standing when he is owner or possessor of the seized property, has a possessory interest in the searched premises or is legitimately on the premises when the search occurs. (Simmons v United States, supra, at pp 389-390.) The Supreme Court has further accorded what it has denominated 'automatic standing’ to a defendant where possession of the property seized at the time of the contested search and seizure is an essential element of the offense charged. (Jones v United States, supra.)”
The cases relied upon by petitioner (Barrows v Jackson, 346 US 249; NAACP v Alabama, 357 US 449) as supportive of her contention that the instant matter warrants an exception to the present rule enunciating the personal nature of Fourth Amendment rights, because the entire family unit is subjected to a penalty in consequence of the act of one of its members, are inapposite. In effect, petitioner seeks greater rights in the administrative proceeding than would be available to her had she been a defendant in a criminal action and sought to object to the admissibility of evidence obtained by an illegal search or seizure directed against a third person. Further, it is irrelevant that petitioner’s 18-year-old son was not a party to the administrative proceeding. He was present at the hearing and his failure to testify could be considered by the trier of the facts (see Matter of Overton v New York City Housing Auth., 54 AD2d 865).
*535To summarize: petitioner argues that application of presently controlling principles of law relating to standing to the effect that suppression of the product of a Fourth Amendment violation can be urged only by those whose rights were violated by the search itself, and by those aggrieved solely by the introduction of the damaging evidence, should not apply because to do so under the circumstances herein would violate the sanctity of the family unit and because her son, not being a party to the proceeding, has no means "of vindicating his Fourth Amendment rights except through petitioner, his mother. This argument might perhaps have a semblance of merit had petitioner’s son been of more tender years, had the sanction imposed by the New York City Housing Authority been termination of her tenancy rather than continued eligibility for tenancy subject to the exclusion of her son, and had she produced her son—the family member whom she purports to represent—to testify at the hearing.
Accordingly, the judgment of the Supreme Court, New York County (Williams, J.), entered October 19, 1978, denying petitioner’s application and dismissing the petition should be affirmed.
Lane and Ross, JJ., concur with Murphy, P. J.; Silverman, J., concurs in opinion; Lupiano, J., dissents in opinion.
Judgment, Supreme Court, New York County, entered on October 19, 1978, reversed, on the law, and vacated, without costs and without disbursements, and the petition granted.